UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7375


WILLIAM MARROW-EL,

                Plaintiff - Appellant,
          v.

CORRECTIONAL    MEDICAL   SERVICES,   INC.;   JOHN   DOE,   M.D.
Physician;     JOHN     DOE,     M.D.;     JOHN    DOE,     M.D.
Supervisor/Physician; JOHN DOE, M.D. Physician Assistant;
MOSS,      M.D.      Physician;       JOHN      DOE,      Health
Administrator/Supervisor,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00221-JFM)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Marrow-El, Appellant Pro Se.    Philip Melton Andrews,
Mary Elizabeth Smith, KARMON & GRAHAM, PA, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Marrow-El appeals the district court’s orders

denying    relief    on   his   42    U.S.C.   § 1983    (2006)   complaint    and

motion to reconsider.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.               Marrow-El v. Corr. Med. Servs., No.

1:11-cv-00221-JFM (D. Md. Nov. 16, 2011 & Aug. 8, 2012).                        We

dispense    with     oral    argument     because       the    facts   and   legal

contentions    are    adequately      presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2